Name: Commission Implementing Decision (EU) 2015/912 of 12 June 2015 determining the date from which the Visa Information System (VIS) is to start operations in the 21st, 22nd and 23rd regions
 Type: Decision_IMPL
 Subject Matter: communications;  information technology and data processing;  international law;  information and information processing;  Europe
 Date Published: 2015-06-13

 13.6.2015 EN Official Journal of the European Union L 148/28 COMMISSION IMPLEMENTING DECISION (EU) 2015/912 of 12 June 2015 determining the date from which the Visa Information System (VIS) is to start operations in the 21st, 22nd and 23rd regions THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 767/2008 of the European Parliament and of the Council of 9 July 2008 concerning the Visa Information System (VIS) and the exchange of data between Member States on short-stay visas (VIS Regulation) (1), and in particular Article 48(3) thereof, Whereas: (1) According to Commission Implementing Decision 2013/493/EU (2), the 21st region where the collection and transmission of data to the Visa Information System (VIS) for all applications should start comprises Andorra, the Holy See, Monaco, and San Marino, the 22nd region where the collection and transmission of data to the VIS for all applications should start comprises Ireland and the United Kingdom, and the 23rd region where the collection and transmission of data to the VIS for all applications should start comprises Austria, Belgium, Bulgaria, Croatia, Cyprus, the Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Iceland, Italy, Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, the Netherlands, Norway, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, Switzerland. (2) Member States have notified the Commission that they have made the necessary technical and legal arrangements to collect and transmit the data referred to in Article 5(1) of Regulation (EC) No 767/2008 to the VIS for all applications in these regions, including arrangements for the collection and/or transmission of the data on behalf of another Member State. (3) The condition laid down by the first sentence of Article 48(3) of Regulation (EC) No 767/2008 thus being fulfilled, it is therefore necessary to determine the date from which the VIS is to start operations in the 21st, 22nd and 23rd regions. (4) Given that Regulation (EC) No 767/2008 builds upon the Schengen acquis, Denmark, in accordance with Article 5 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, decided to implement Regulation (EC) No 767/2008 in its national law. Denmark is therefore bound under international law to implement this Decision. (5) This Decision constitutes a development of provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC (3). The United Kingdom is therefore not bound by this Decision or subject to its application. (6) This Decision constitutes a development of provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC (4). Ireland is therefore not bound by this Decision or subject to its application. (7) As regards Iceland and Norway, this Decision constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the latters' association with the implementation, application and development of the Schengen acquis (5), which fall within the area referred to in Article 1, point B of Council Decision 1999/437/EC (6). (8) As regards Switzerland, this Decision constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (7), which fall within the area referred to in Article 1, point B of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2008/146/EC (8). (9) As regards Liechtenstein, this Decision constitutes a development of the provisions of the Schengen acquis within the meaning of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (9), which fall within the area referred to in Article 1, point B of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2011/350/EU (10). (10) As regards Cyprus, this Decision constitutes an act building upon, or otherwise related to, the Schengen acquis within, respectively, the meaning of Article 3(2) of the 2003 Act of Accession, of Article 4(2) of the 2005 Act of Accession and of Article 4(2) of the 2011 Act of Accession. (11) In view of the need to set the date for the start of the VIS in the 21st, 22nd and 23rd region in the very near future, this Decision should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS DECISION: Article 1 The Visa Information System shall start operations in the 21st, 22nd and 23rd regions determined by Implementing Decision 2013/493/EU on 20 November 2015. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Article 3 This Decision shall apply in accordance with the Treaties. Done at Brussels, 12 June 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 218, 13.8.2008, p. 60. (2) Commission Implementing Decision 2013/493/EU of 30 September 2013 determining the third and last set of regions for the start of operations of the Visa Information System (VIS) (OJ L 268, 10.10.2013, p. 13). (3) Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (OJ L 131, 1.6.2000, p. 43). (4) Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis (OJ L 64, 7.3.2002, p. 20). (5) OJ L 176, 10.7.1999, p. 36. (6) Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis (OJ L 176, 10.7.1999, p. 31). (7) OJ L 53, 27.2.2008, p. 52. (8) Council Decision 2008/146/EC of 28 January 2008 on the conclusion, on behalf of the European Community, of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (OJ L 53, 27.2.2008, p. 1). (9) OJ L 160, 18.6.2011, p. 21. (10) Council Decision 2011/350/EU of 7 March 2011 on the conclusion, on behalf of the European Union, of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis, relating to the abolition of checks at internal borders and movement of persons (OJ L 160, 18.6.2011, p. 19).